DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 4, 9, 10, 12 and 13, the phrases “at least one layer permeable”, “ a layer permeable”, and “said permeable layer” are recited, however, such recitations raise double inclusion issues and lack antecedent basis.  The phrases “at least one layer permeable” and “a layer permeable” and “said permeable layer” raise double inclusion issues and lack antecedent basis since it is not clear which layer that is permeable is being referred to in the claim.  
In claim 1, line 2, the phrase “at least one opening” is recited and then again in line 14, the phrase “an opening” is also recited.  This raises double inclusion issues since it is not clear if these two limitations are referring to the same opening and whether “an opening” as recited in 
Regarding claims 2, 3, 4, 6, 8 and 12, the phrase "preferably", “more preferably” and “most preferably” render the claims indefinite because it is unclear whether the limitations following the phrases are part of the claimed invention.  See MPEP § 2173.05(d).  
Claims 2, 3, 5, 7, and 14, the phrase “the permeable layer” raises double inclusion issues and lacks antecedent basis since it is not clear which layer that is permeable is being referred to in the claims.

Allowable Subject Matter
Claims 1-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Trent et al ‘486, Bowen et al ‘591, Huber et al ‘790, Pendergrass, Jr. ‘047, Skalitzkty et al ‘578 and Paul ‘409 disclose various containers for emanating volatile substances having permeable layers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J GANEY whose telephone number is (571)272-4899.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN J. GANEY
Primary Examiner
Art Unit 3752


/STEVEN J GANEY/            Primary Examiner, Art Unit 3752